IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44409

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 391
                                                )
       Plaintiff-Respondent,                    )   Filed: March 7, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JAMIE ANN FRY,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jamie Ann Fry was found guilty of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of two years, with a minimum period
of confinement of one year, and retained jurisdiction. Fry filed an Idaho Criminal Rule 35
motion for reduction of sentence, which the district court denied. Fry appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Fry’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Fry’s Rule 35 motion is affirmed.




                                                2